Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-10 are pending
	Claim 9 is rejoined.	
	Claims 1-10 are examined on the merits in the present Office action.

Restriction/election 
	The applicant responded without traverse on 1/20/2022 to the requirement for election of species by electing species 1, reducing the expression of an SDG40 gene. 
Claim 9 is rejoined by the examiner.

Claim Objections
Claims 1, 7 and 10 are objected to because of the following informality: the phrase “comprising the steps” is followed by a single method step. Therefore, “steps” should read “step”.
Claim 1 is objected to because there is no article preceding “SDG40 gene”. 
Claim 1 is objected to for using the acronym SDG40 without providing its meaning.
Claim 9 is objected to because there is no article preceding the nucleotides written as letters e.g. “C” in the phrase “…the step of mutating C…”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the term “homology” and claim 6 recites the term “homologous” in reference to percent homology. Homology is not a quantitative measure and cannot be used to distinguish the metes and bounds of the claim limitations. For example, it is not clear by what measure a given pair of amino acids may be homologous i.e. sharing properties in polarity or constituent elements may be homologous or may not depending on the interpretation of homology. 
Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 5 and 6, the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claims 9 and 10, the phrase “and/or” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It is not possible to substitute more than one base pair for a single position simultaneously. However, this is what the applicant appears to be claiming if the claims are interpreted broadly to include both “and” as well as “or” for the limitation in each following “and/or”.
	Therefore, the metes and bounds of the claimed invention are indefinite and cannot be determined.

Written description
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to any inhibitor of an SDG40 in any plant species, reducing the expression level of the SDG40 gene in any plant species, and modifying individual base pairs at any locus within a promoter of an SDG40 gene. Dependent claims include that the SGD40 gene is from Gramineae (more commonly referred to as Poaceae), Solanaceae, and Cruciferae (more commonly referred to as Brassicaceae). Dependent claims also specify that the amino sequence of the SDG40 protein of consists of one from SEQ ID NO: 1 or 31-33; the polynucleotide sequence is one from SEQ ID NO: 2 or 34-36 wherein the amino acid sequence has the function of regulating the agronomic trait by modification of 1-10. Embodiments of claims also include homologs to SEQ ID NO: 1-2 and 33-36 (claims 5 and 6).
The scope of the claims includes any inhibitor of an SDG40 gene in any plant species regardless of its structure or even molecule class in many claims. The limitation of a modification to individual base pairs within the promoter of the SDG40 gene does not specify which at which position those base pairs are. 
The claim breadth of the SDG40 gene includes multitudes of sequences encoding multitudes of proteins because of the words “homology” and “homologous in claims 5-6. Further, the amino acid sequences can have as little as 90% identity to SEQ ID NO: 1 or 31-33 (claim 5) and the nucleotide sequence can have as little as 95% identity to SEQ ID NO: 2 and 34-36. 
The claim breadth of the modification to the polypeptide can include substitution, deletion, or addition of 1-10 residues to any of claims 1 and 31-33 (claim 5) and the modification of the polynucleotide can include truncating or adding 1-60 nucleotides to any of the sequences of 2 and 34-36 (claim 6).
In contrast, the applicant has only described the following:
The applicant has demonstrated that down-regulation of an SDG40 gene in multiple plants i.e. rice, Arabidopsis, maize and tobacco improves utilization of low light efficiency by using genetic methods such as CRISPR or a T-DNA insertion (Examples 3-6, pages 29-32). 
The applicant has not demonstrated downregulating an SDG40 gene in any plant with any antibody, small molecule compound or small molecule ligand. 
The applicant has not described the structure of the promoter of the SDG40 gene. Promoters can have widely different structure from gene to gene and in different plants. Therefore, in absence of a description of the promoter of the SDG40 genes it is not clear that the claimed invention would apply to the scope broadly claimed. and the applicant has not described what modification.  
Regarding claims 9 and 10 it appears the applicant has demonstrated such mutations are linked to the claimed function in rice but not that these substitutions are causative and only in rice (Examples 1 and 2, pages 28-29).
Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.
Therefore, claims 1-10 fail to comply with the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SALK_003755 (Arabidopsis.org. Polymorphism: SALK_003755. October 8, 2009).
Claim 1 includes a single method step of administering an inhibitor of an SDG40 gene or encoded protein thereof to a plant. 
	Claim 2 specifies the resulting regulation of an agronomic trait from the method of claim 1 including improving low light utilization efficiency.
	An embodiment of claim 4 is the plant is Cruciferae.
	An embodiment of claim 5 is SEQ ID NO: 33 is modified resulting in regulation of an agronomic trait. 
	An embodiment of claim 6 is that the nucleotide of the SDG40 gene encodes the peptide of SEQ ID NO: 33.
	Claim 7 is a method limited to the step of reducing expression level of the SDG40 gene.
	Claim 8 provides embodiments of the improved agronomic trait resulting from the method of claim 7.
	Claim 9 specifies that improving low light utilization efficiency of claim 8 comprises the step of mutating a C in the promoter rejoin of the SDG40 gene in the plant to a T or mutating an A to a C. The phrase “and/or” is being interpreted as “or”. See Claim Objections above.
	Claim 10 is a method limited to the step of reducing expression of a SDG40 gene by mutating the C in the promoter region of the SDG40 gene to T or mutating A to C. 
	The preamble of claims 1, 7 and 10 recite intended uses which add no structure to the limitations of each claim and therefore are given no patentable weight.  

    PNG
    media_image1.png
    170
    734
    media_image1.png
    Greyscale
A sequence search result of instant SEQ ID NO: 33 identified the sequence as AT5G16880. See screenshot below:
T-DNA insertions are being interpreted as a method of inhibiting a gene. This is supported by the instant specification, e.g. lines 1-2 of page 32 are shown below:

    PNG
    media_image2.png
    60
    655
    media_image2.png
    Greyscale

	SALK_003755 is a T-DNA insertion of AT5G16880 i.e. instant SEQ ID NO: 33, as encompassed by claims 1 and 5-7. This inhibits the function of the SDG40 gene and protein thereof and would inherently have the claimed function of an improved agronomic trait, including improved low light utilization efficiency as recited by claims 2, 8, 9 and 10. Regarding claim 4, SALK_003755 is applied to Arabidopsis thaliana, which is a Cruciferae plant.
	Therefore, claims 1-2 and 4-10 are anticipated by SALK_003755.
	 
B.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘505 (US PG Pub. no. US20060123505A1). 
 Claim 1 includes a single method step of administering an inhibitor of an SDG40 gene or encoded protein thereof to a plant. 
	Claim 2 specifies the resulting regulation of an agronomic trait from the method of claim 1 including improving low light utilization efficiency.
	Claim 3 includes using an antisense nucleic acid as the inhibitor in the method of claim 1. 
	Claim 4 includes that the plant of claim 1 is rice.
	Claim 5 includes that the SDG40 gene from the method of claim 1 encodes an amino acid sequence with greater than 99% identity to SEQ ID NO: 1. 
	An embodiment of claim 6 is a polynucleotide having a sequence of greater than 99% identity to SEQ ID NO: 2.
	Claim 7 is a method limited to the step of reducing expression of the SDG40 gene.
	Claim 8 provides embodiments of the improved agronomic trait resulting from the method of claim 7.
‘505 provides SEQ ID NO: 28,398 from rice, which has more than 99% identity with instant SEQ ID NO: 2. See alignment below.
Regarding instant claims 1-8, the antisense sequence of SEQ ID NO: 28,398 claimed by ‘505 (claim 4) would suppress an SDG40 gene with greater than 99% identity to SEQ ID NO: 2 and a protein encoded by SEQ ID NO: 2, which would be expected to have greater than 99% identity with SEQ ID NO: 1 (regarding instant claim 5). Suppression of the SDG40 would inherently produce the claimed agronomic improvements.
	Therefore, ‘505 anticipates claims 3 and 4 of the claimed invention.
RESULT 2
US-10-449-902-28398
; Sequence 28398, Application US/10449902
; Publication No. US20060123505A1
; GENERAL INFORMATION:
;  APPLICANT: National Institute of Agrobiological Sciences.
;  APPLICANT:  Bio-oriented Technology Research Advancement Institution.
;  APPLICANT:  The Institute of Physical and Chemical Research.
;  APPLICANT:  Foundation for Advancement of International Science.
;  TITLE OF INVENTION: FULL-LENGTH PLANT cDNA AND USES THEREOF
;  FILE REFERENCE: MOA-A0205Y1-US
;  CURRENT APPLICATION NUMBER: US/10/449,902
;  CURRENT FILING DATE:  2003-05-29
;  PRIOR APPLICATION NUMBER: JP 2002-203269
;  PRIOR FILING DATE: 2002-05-30
;  PRIOR APPLICATION NUMBER: JP 2002-383870
;  PRIOR FILING DATE: 2002-12-11
;  NUMBER OF SEQ ID NOS: 56791
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 28398
;   LENGTH: 1833
;   TYPE: DNA
;   ORGANISM: Oryza sativa
;  PUBLICATION INFORMATION: 
;   DATABASE ACCESSION NUMBER: AK103840
;   DATABASE ENTRY DATE: 2002-08-28
US-10-449-902-28398

  Query Match             99.1%;  Score 1426.4;  DB 14;  Length 1833;
  Best Local Similarity   99.9%;  
  Matches 1438;  Conservative    0;  Mismatches    1;  Indels    1;  Gaps    1;

Qy          1 ATGGAGGCCCTCCTCCGGTGGGCGGCGGAGCTGGGCGTCTCCGACTCCCCGTCCGCGCCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        104 ATGGAGGCCCTCCTCCGGTGGGCGGCGGAGCTGGGCGTCTCCGACTCCCCGTCCGCGCCC 163

Qy         61 TCCCCCTCCTCCTGCCTCGGCCGCTCCGTCCTCATCGCCGACTTCCCCGACGCCGGCGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        164 TCCCCCTCCTCCTGCCTCGGCCGCTCCGTCCTCATCGCCGACTTCCCCGACGCCGGCGGG 223

Qy        121 AGGGGCTTGGCGGCGGCGCGGGACCTCCGGCGCGGCGAGCTGGTGCTGCGGGCGCCGCGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        224 AGGGGCTTGGCGGCGGCGCGGGACCTCCGGCGCGGCGAGCTGGTGCTGCGGGCGCCGCGC 283

Qy        181 GCCGCCCTGCTCACCAGCGGCCGCGTCATGGACGATGACCCCAGGATCGCCTCCTCCGTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        284 GCCGCCCTGCTCACCAGCGGCCGCGTCATGGACGATGACCCCAGGATCGCCTCCTCCGTC 343

Qy        241 GCCAGCCACCTCCCCCGCCTCTCCTCCGTCCAGACCCTGATCATATGTTTGTTGTCTGAA 300
              ||||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||
Db        344 GCCAGCCACCTCCCCCGCCTCCCCTCCGTCCAGACCCTGATCATATGTTTGTTGTCTGAA 403

Qy        301 GTGGGAAAAGGGAAGAGTTCAAATTGGTATCTATATTTGTCTCAGCTGCCCTCCTACTAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        404 GTGGGAAAAGGGAAGAGTTCAAATTGGTATCTATATTTGTCTCAGCTGCCCTCCTACTAC 463

Qy        361 ACTATCTTGGCTACCTTCAATGATTTTGAAACTGAAGCTCTCCAAGTTGATGAGGCTATT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        464 ACTATCTTGGCTACCTTCAATGATTTTGAAACTGAAGCTCTCCAAGTTGATGAGGCTATT 523

Qy        421 TGGGTTGCTCAAAAGGCTCTTCGTGGAATAAGATCAGACTGGGAAGAAGCAACACCACTG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        524 TGGGTTGCTCAAAAGGCTCTTCGTGGAATAAGATCAGACTGGGAAGAAGCAACACCACTG 583

Qy        481 ATGAAAGGGTTGGGATTTAAACCTAAGCTTTTGATGTTTAAATCATGGATCTGGGCTTTT 540
              |||||||||||||||||||||||||||| |||||||||||||||||||||||||||||||
Db        584 ATGAAAGGGTTGGGATTTAAACCTAAGC-TTTGATGTTTAAATCATGGATCTGGGCTTTT 642

Qy        541 GCAACGGTATCTTCAAGAACATTGCATATAGCATGGGATGATGCTGGTTGTCTATGTCCT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        643 GCAACGGTATCTTCAAGAACATTGCATATAGCATGGGATGATGCTGGTTGTCTATGTCCT 702

Qy        601 ATTGGTGATTTGTTCAATTATGCTGCTCCTAATGATGACAATTCATCAACGGATGAAGAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        703 ATTGGTGATTTGTTCAATTATGCTGCTCCTAATGATGACAATTCATCAACGGATGAAGAT 762

Qy        661 AGAGATGATATGATGCATCAGGAGACAAATAAGATGTTGGACCAGACAGATTTTGATTCA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        763 AGAGATGATATGATGCATCAGGAGACAAATAAGATGTTGGACCAGACAGATTTTGATTCA 822

Qy        721 TCTGAGAAGTTGACAGATGGGGGATATGAAGATGTTAATGAATACCGTCTGTATGCTCGG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        823 TCTGAGAAGTTGACAGATGGGGGATATGAAGATGTTAATGAATACCGTCTGTATGCTCGG 882

Qy        781 AAAAGATATAGAAAAGGAGAGCAGGTACTTCTGGCTTATGGAACGTATACAAACTTGGAA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        883 AAAAGATATAGAAAAGGAGAGCAGGTACTTCTGGCTTATGGAACGTATACAAACTTGGAA 942

Qy        841 CTTCTTGAGCATTATGGTTTTCTTTTGGGTGAGAACCCTAATGAGAAAATCTACATTCCA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        943 CTTCTTGAGCATTATGGTTTTCTTTTGGGTGAGAACCCTAATGAGAAAATCTACATTCCA 1002

Qy        901 TTAGATTTGGATTTATGCATGATCGGTTCTTGGCCAAGAGATTCCTTGTATATTCTGCCA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1003 TTAGATTTGGATTTATGCATGATCGGTTCTTGGCCAAGAGATTCCTTGTATATTCTGCCA 1062

Qy        961 AATGGACATCCCTCATTTGCATTGCTGTGTGCATTAAGGCTTTGGACAACTCCCAGAAAT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1063 AATGGACATCCCTCATTTGCATTGCTGTGTGCATTAAGGCTTTGGACAACTCCCAGAAAT 1122

Qy       1021 CGTCGGAAAGCCTTAAGTCATCAGATCTACTCTGGATCATTGTTATCTGTTGAAAATGAG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1123 CGTCGGAAAGCCTTAAGTCATCAGATCTACTCTGGATCATTGTTATCTGTTGAAAATGAG 1182

Qy       1081 CTGGAGATTCTGAAATGGTTGGTCAAGAAGTGCAAGGAAACTTTGCAGCAATTACCTACG 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1183 CTGGAGATTCTGAAATGGTTGGTCAAGAAGTGCAAGGAAACTTTGCAGCAATTACCTACG 1242

Qy       1141 ACTATAGAATTTGATGATAATTTGCTCGTCCTTTTATGCAAGCTACAGAACAGCACTAGC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1243 ACTATAGAATTTGATGATAATTTGCTCGTCCTTTTATGCAAGCTACAGAACAGCACTAGC 1302

Qy       1201 TGCATAACAGAAATGAACCGGTCAATCTTTGAGCAAGAATTTGCTCCATTCTTCAGATTT 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1303 TGCATAACAGAAATGAACCGGTCAATCTTTGAGCAAGAATTTGCTCCATTCTTCAGATTT 1362

Qy       1261 CATGGCTTCAAGCTGGATTGTTCTATACACAGTAAACTCCCAGTTCGTCTTCTACGATCC 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1363 CATGGCTTCAAGCTGGATTGTTCTATACACAGTAAACTCCCAGTTCGTCTTCTACGATCC 1422

Qy       1321 CTGGAAAGATGGGGATTAGCTGTCCAGTGGAGATGCAACTACAAAAGAACCCTAACCAAG 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1423 CTGGAAAGATGGGGATTAGCTGTCCAGTGGAGATGCAACTACAAAAGAACCCTAACCAAG 1482

Qy       1381 TGTATTGTGCACTGTAAAAGTTTAGTTCACGAGCTTTCGTTGCAACAAAATCAACAATAG 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1483 TGTATTGTGCACTGTAAAAGTTTAGTTCACGAGCTTTCGTTGCAACAAAATCAACAATAG 1542

Conclusion
	Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663